AMENDED AND RESTATED ADMINISTRATIVE AGENCY AGREEMENT
AND INTERCREDITOR AGREEMENT

 

 

THIS AMENDED AND RESTATED ADMINISTRATIVE AGENCY AGREEMENT AND INTERCREDITOR
AGREEMENT (this “Agreement”) is entered into as of MAR 29 2018, among COMPEER
FINANCIAL, FLCA and COMPEER FINANCIAL, PCA (collectively, the “Lender”), COBANK,
ACB (“CoBank”) and HERON LAKE BIOENERGY, LLC (“Borrower”).

 

RECITALS

 

A.The Borrower, AgStar Financial Services, FLCA, and CoBank are parties
(“Parties”) to that certain Administrative Agency Agreement and Intercreditor
Agreement dated as of July 29, 2014 (the “Existing Agreement”).  The Parties now
desire to amend and restate the Existing Agreement.  For that reason and for
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the Parties hereby agree that the Existing Agreement will be
amended and restated by this Agreement.  Lender intends to extend financing to
Borrower upon the terms and conditions and in the amounts set forth in a credit
agreement (“Credit Agreement”) and various notes thereto (“Notes”).  The Credit
Agreement and such Notes, as well as any related guaranties, security documents
and any other documents made in connection therewith are hereinafter
collectively referred to as the (“Loan Documents.”)

 

B.CoBank will be providing cash management services (“Cash Management Services”)
and risk management services (including, without limitation, interest rate
swaps, hedges, caps, collars or similar arrangements designed to protect the
Borrower against fluctuations in interest rates) (“Risk Management Services”) to
Borrower and may issue one or more letters of credit on behalf of Lender for the
account of the Borrower (“Letters of Credit”).  Obligations owing by the
Borrower to CoBank as a result of CoBank providing Cash Management Services,
Risk Management Services, and/or Letters of Credit are hereinafter referred to
as the (“Cash Management Obligations,” “Risk Management Obligations” and “Letter
of Credit Obligations,”) respectively, and collectively, the (“CoBank
Obligations”).

 

C.Upon the closing of the loans contemplated by the Loan Documents, Lender has
agreed to sell to CoBank, FCB, a wholly owned subsidiary of CoBank, a
participation interest of up to and including 100% in such loans.

 

D.CoBank has agreed to undertake the drafting of the Loan Documents and has
agreed to act as administrative agent for the loans contemplated by the Loan
Documents.

 

E.Lender desires to enter into this Agreement in order to appoint CoBank as
administrative agent for the Loan Documents.

 

F.Lender and CoBank also desire to establish their relative rights and interests
in the collateral securing the Loan Documents and the CoBank Obligations and the
application of proceeds therefrom.



1

--------------------------------------------------------------------------------

 



 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each party, the parties hereto agree as follows:

 

1.Appointment, Powers and Immunities of Administrative Agent.  Lender hereby
appoints and authorizes CoBank to act as its agent under the Loan Documents (in
such capacity the “Administrative Agent”) with such powers as are specifically
delegated to such Administrative Agent by the terms of this Agreement, together
with such other powers as are reasonably incidental thereto.  Lender also agrees
that as part of CoBank’s duties as Administrative Agent, CoBank shall, on
Lender’s behalf, perform the loan servicing duties of the (“Lead”) as such
duties are described in the Participation Agreement dated April 30, 1996,
between Lender and CoBank, FCB, as successor by assignment from CoBank, ACB, as
amended or replaced from time to time (the “Participation Agreement”).  To the
extent that the loan servicing duties of CoBank as Lead under the Participation
Agreement conflict with the duties of CoBank as Administrative Agent under this
Agreement, the duties set forth in this Agreement shall control.  The
Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement, the Loan Documents, and the Participation
Agreement, and shall not be a trustee or fiduciary for Lender regardless of
whether a Potential Default or Event of Default has occurred and is
continuing.  The Administrative Agent shall administer its duties and
responsibilities in accordance with its customary practices and procedures with
respect to similar loans for its own account.  The Administrative Agent may
employ agents and attorneys-in-fact and shall not be responsible, except as to
money or securities received by it or its authorized agents, for the negligence
or misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  Subject to the preceding sentence, neither the Administrative
Agent nor any of its respective directors, officers, employees or agents (each,
a “Related Party” and collectively, the “Related Parties”) shall be liable or
responsible for any action taken or omitted to be taken by it or them hereunder
or under the Loan Documents or in connection herewith or therewith, except for
its or their own gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final, nonappealable order; provided that in no
event shall the Administrative Agent or any Related Party be liable for any
action taken or omitted to be taken by it with the consent or at the request of
the Lender.  Borrower shall pay any fee agreed to by Borrower and the
Administrative Agent with respect to the Administrative Agent’s services
hereunder.  Borrower acknowledges the appointment of the Administrative Agent,
agrees to be bound by the terms of this Agreement and agrees that the provisions
of this Agreement are solely for the benefit of the Lender, the Administrative
Agent and the Related Parties, and that Borrower shall not have rights under
this Agreement, including without limitation as a third party beneficiary.

 

2.Reliance by Administrative Agent.  The Administrative Agent shall be entitled
to rely upon any certification, notice or other communication (including any
thereof by telephone, telex, facsimile, telegram or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper person or persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.

 



2

--------------------------------------------------------------------------------

 



3.Defaults.  The Administrative Agent shall not be deemed to have knowledge of
the occurrence of a Potential Default or Event of Default, as those terms are
defined in the Credit Agreement, unless the Administrative Agent has received
notice from Lender or Borrower specifying such Potential Default or Event of
Default and stating that such notice is a (“Notice of Default.”) In the event
that the Administrative Agent receives such a Notice of Default from Borrower,
the Administrative Agent shall give prompt notice thereof to Lender.  The
Administrative Agent shall take such action with respect to such Potential
Default or Event of Default which is continuing as determined by the parties
under the Participation Agreement.  The Administrative Agent shall not be
required to take any action which it or its counsel determines to be contrary to
Law or any Loan Document, or that would expose the Administrative Agent to
liability.

 

4.Liabilities of Administrative Agent and Lender.  Lender agrees that any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind and nature whatsoever
(including attorneys’ fees) which may be imposed on, incurred by or asserted
against the Lender in any way relating to or arising out of the Loan Documents,
or any other documents contemplated by or referred to therein, or the
transactions contemplated hereby or thereby (including, without limitation, the
costs and expenses which Borrower is obligated to pay under the Credit
Agreement) or under the applicable provisions of any of the Loan Documents or
the enforcement of any of the terms hereof or thereof or of any such other
documents or instruments, shall be governed by Section 16 of the Participation
Agreement; provided that Administrative Agent shall be liable for any of the
foregoing to the extent they arise from Administrative Agent’s gross negligence
or willful misconduct, as determined by a court of competent jurisdiction in a
final, nonappealable order.

 

5.Non-Reliance on Administrative Agent.  Lender agrees that it has,
independently and without reliance on the Administrative Agent, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of Borrower and the decision to enter into this Agreement and either
originate the loans and/or purchase a participation in the Loan Documents and
that it will, independently and without reliance upon the Administrative Agent,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own analysis and decisions in taking or not taking
action under this Agreement or the Loan Documents.  Neither the Administrative
Agent nor any Related Party shall be responsible to Lender for, nor shall it
have any duty to ascertain, inquire into or verify (a) any recitals, reports,
statements, representations or warranties made in connection with this Agreement
or the Loan Documents, (b) the contents of any certificate, report, instrument
or other document referred to, provided for or delivered under or in connection
with this Agreement or the Loan Documents, (c) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in this
Agreement or the Loan Documents or the occurrence of any Default or Event of
Default or the failure of the Borrower to perform any of its obligations
hereunder or thereunder, (d) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
any document or instrument referred to or provided for herein or therein or (e)
the creation, attachment, perfection or priority of any security interests or
other liens purported to be granted to Lender pursuant to the Loan
Documents.  The Administrative Agent shall not be required to file this
Agreement, the Loan Documents or any document or instrument referred to herein
or

3

--------------------------------------------------------------------------------

 



therein, or record or give notice of this Agreement or any other Loan Document
or any document or instrument referred to herein or therein, to anyone.  Lender
acknowledges and agrees that the Administrative Agent only has the duties and
responsibilities explicitly set forth herein and in the Loan Documents.

 

6.Failure of Administrative Agent to Act.  Except for action expressly required
of the Administrative Agent hereunder, the Administrative Agent shall in all
cases be fully justified in failing or refusing to act hereunder unless it shall
have received further assurances (which may include cash collateral) of the
indemnification obligations of Lender under Section 4 above in respect of any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

 

7.Resignation of Administrative Agent.  Subject to the appointment and
acceptance of a successor Administrative Agent, as provided below, the
Administrative Agent may resign at any time by giving written notice thereof to
Lender and Borrower.  Upon any such resignation, Lender shall have the right to
appoint a successor Administrative Agent which must be located in the United
States of America.  If no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of Lender, appoint a successor
Administrative Agent which must be located in the United States of
America.  Lender or the retiring Administrative Agent, as the case may be, shall
upon the appointment of a successor Administrative Agent promptly so notify
Borrower.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder, except for any liability arising from gross negligence or willful
misconduct prior to such discharge as determined by a court of competent
jurisdiction in a final, nonappealable order.  After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Agreement shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

 

8.Amendments Concerning Agency Function.  The Administrative Agent shall not be
bound by any waiver, amendment, supplement or modification of this Agreement or
the Loan Documents which affects its duties hereunder or thereunder unless it
shall have given its prior consent thereto.

 

9.Liability of Administrative Agent.  The Administrative Agent shall not have
any liabilities or responsibilities to Borrower on account of the failure of
Lender to perform its obligations hereunder or to Lender on account of the
failure of Borrower to perform its respective obligations hereunder or under the
Loan Documents.

 

10.Transfer of Agency Function.  Without the consent of Borrower or Lender, the
Administrative Agent may at any time or from time to time transfer its functions
as

4

--------------------------------------------------------------------------------

 



Administrative Agent hereunder to any of its offices located in the United
States of America, provided that the Administrative Agent shall promptly notify
Borrower and Lender.

 

11.Non-Receipt of Funds by Administrative Agent.

 

A.Unless Administrative Agent shall have received notice from Lender prior to
the date on which Lender is to provide funds to Administrative Agent for an
advance to be made by Lender that Lender will not make available to
Administrative Agent such funds, Administrative Agent may assume that Lender has
made such funds available to Administrative Agent on the date of such advance in
accordance with the terms of this Agreement and the Loan Documents and
Administrative Agent in its sole discretion may, but shall not be obligated to,
in reliance upon such assumption, make available to Borrower on such date a
corresponding amount.  If and to the extent Lender shall not have made such
funds available to Administrative Agent, Lender agrees to repay Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to Borrower
until the date such amount is repaid to Administrative Agent, at the customary
rate set by Administrative Agent for the correction of errors among banks for
three (3) Business Days (as defined in the Participation Agreement) and
thereafter at a rate per annum equal to the rate of interest established by
CoBank from time to time as its CoBank Base Rate (the “Base Rate”).  If Lender
shall repay to Administrative Agent such corresponding amount, such amount so
repaid shall constitute Lender’s advance for purposes of this Agreement and the
Loan Documents.  If Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Borrower, and Borrower shall immediately pay such corresponding amount to
Administrative Agent with the interest thereon, for each day from the date such
amount is made available to Borrower until the date such amount is repaid to
Administrative Agent, at the rate of interest applicable at the time to such
proposed advance.

 

B.Unless Administrative Agent shall have received notice from Borrower prior to
the date on which any payment is due hereunder that Borrower will not make such
payment in full, Administrative Agent may assume that Borrower has made such
payment in full to Administrative Agent on such date and Administrative Agent in
its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, cause to be distributed to Lender on such due date an amount equal
to the amount then due Lender.  If and to the extent Borrower shall not have so
made such payment in full to Administrative Agent, Lender shall repay to
Administrative Agent forthwith on demand such amount distributed to Lender
together with interest thereon, for each day from the date such amount is
distributed to Lender until the date Lender repays such amount to Administrative
Agent at the customary rate set by Administrative Agent for the correction of
errors among banks for three (3) Business Days (as defined in the Participation
Agreement and thereafter at the Base Rate.

 

12.Intercreditor Provisions.  Lender and Administrative Agent each agree that
the security interests granted by Borrower to Administrative Agent, on behalf of
Lender and CoBank under all security agreements, pledge agreements, assignments,
mortgages, deeds of trust, and other documents and agreements granting security
interests, among Borrower, as grantor, and Administrative Agent, for the benefit
of the Lender and CoBank to secure the obligations or indebtedness of Borrower
to Lender and CoBank (including the CoBank Obligations), shall

5

--------------------------------------------------------------------------------

 



secure Lender, CoBank and Administrative Agent on a pati passu and pro rata
basis.  After the occurrence of an Event of Default, any amounts collected on
the collateral or payments received under the Loan Documents shall be applied:

 

(a)first, to the payment of all reasonable out-of-pocket costs and expenses
incurred by Lender, CoBank and Administrative Agent in enforcing its or their
rights against Borrower;

 

(b)second, to the payment of any fees owed to Lender, CoBank and Administrative
Agent;

 

(c)third, to the payment of:  (i) all accrued and unpaid interest under the Loan
Documents and (ii) the Cash Management Obligations;

 

(d)fourth, to the payment of:  (i) outstanding principal amounts of Borrower’s
obligations to Lender under the Loan Documents and (ii) the Risk Management
Obligations and Letter of Credit Obligations;

 

(e)fifth, to the payment of any other of Borrower’s obligations to Lender,
CoBank or Administrative Agent; and

 

(f)sixth, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) if the amounts received are insufficient to pay all
amounts due within a particular category, then each party shall receive an
amount equal to its pro rata share (based on the proportion that the amount owed
to that party within such category bears to the aggregate amount due within that
category) of amounts available to be applied pursuant to clauses “first,”
“second,” “third,” “fourth,” and “fifth” above.

 

13.Amendments, Etc.  No amendment, modification, termination, or waiver of any
provision of this Agreement or the Loan Documents, shall in any event be
effective to modify or change the duties or rights of the Administrative Agent
unless the same shall be in writing and signed by the Lender and the
Administrative Agent.

 

14.Notices.  All notices or communications hereunder shall be in writing and
shall be deemed duly given upon delivery if personally delivered or sent by
telegram or facsimile transmission, or three (3) days after mailing if sent by
express, certified or registered mail, to the parties at the following addresses
(or such other address for a party as shall be specified by like notice):

 



6

--------------------------------------------------------------------------------

 



If to Administrative Agent, as follows:If to the Borrower, as follows:

 

For general correspondence purposes:Heron Lake BioEnergy, LLC

CoBank, ACB91246 390th Avenue

P.O. Box 5110Heron Lake, MN 56137-0077

Denver, Colorado 80217-5110

91246 390th Avenue

For direct delivery purposes, when desired:Heron Lake, MN 56137-0077

6340 South Fiddlers Green Circle

Greenwood Village, Colorado 80111Attention:  CFO

Fax No.:  (507) 793-0078

Attention:  Credit Information Services

Fax No.:  (303) 224-6101

 

If to Lender, as follows:

 

Compeer Financial, FLCA

Compeer Financial, PCA

14800 Galaxie Ave Ste 205

Apple Valley, Minnesota 55124

 

Attention:  Mr. Jason Johnson

Fax No.:  ___________________

 

15.Attorney’s Fees.  The prevailing party in any action or other proceeding to
enforce its rights under this Agreement, shall be entitled to its costs of suit,
and reasonable attorneys’ fees, in addition to all other recovery or relief to
which it may be entitled.

 

16.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

 

17.Administrative Fee.  The Borrower agrees to pay to Agent on July 31, 2018,
and each July 31st thereafter for as long as the Borrower has commitments with
Lender, an administrative fee in the amount of $2,500.00.

 

18.Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties to this Agreement in separate counterparts, each of
which, when so executed, shall be deemed to be an original and all of which
taken together shall constitute one and the same Agreement.

 

 

SIGNATURE PAGE FOLLOWS

 

 





7

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO AMENDED AND RESTATED ADMINISTRATIVE AGENCY

AGREEMENT AND INTERCREDITOR AGREEMENT

 

 

IN WITNESS WHEREOF, the parties hereto have caused the execution of this
Agreement as of the date first above written.

 

 

HERON LAKE BIOENERGY, LLC

 

By:/s/ Stacie Schuler

 

Name:Stacie Schuler

 

Title:CFO

 



 





8

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO AMENDED AND RESTATED ADMINISTRATIVE AGENCY

AGREEMENT AND INTERCREDITOR AGREEMENT

 

 

IN WITNESS WHEREOF, the parties hereto have caused the execution of this
Agreement as of the date first above written.

 

CoBANK, ACB, in its capacity as

Administrative Agent and for its own behalf

 

By:    /s/ Tom B. Houser

 

Title:  Vice President

 

 

COMPEER FINANCIAL, FLCA

 

By:    /s/ Erik J. Moe

 

Title:  Manager Syndications & Agency

 

 

COMPEER FINANCIAL, PCA

 

By:    /s/ Erik J. Moe

 

Title:  Manager Syndications & Agency

 

 

 

 

9

--------------------------------------------------------------------------------